              Case 8:21-cv-00802 Document 1 Filed 04/28/21 Page 1 of 10 Page ID #:1



        1     Melissa Grant (SBN 205633)
              Melissa.Grant@capstonelawyers.com
        2     Robert J. Drexler, Jr. (SBN 119119)
              Robert.Drexler@capstonelawyers.com
        3     Molly DeSario (SBN 230763)
              Molly.DeSario@capstonelawyers.com
        4     Jonathan Lee (SBN 267146)
              Jonathan.Lee@capstonelawyers.com
        5     Capstone Law APC
              1875 Century Park East, Suite 1000
        6     Los Angeles, California 90067
              Telephone: (310) 556-4811
        7     Facsimile: (310) 943-0396
        8     Attorneys for Plaintiff
        9
              [Additional counsel listed on the following page]
      10
      11                            UNITED STATES DISTRICT COURT
      12                          CENTRAL DISTRICT OF CALIFORNIA
      13
      14      ABRAHAM MELENDEZ                           Case No. __________________
      15      GONZALEZ,

      16                    Plaintiff,                   COLLECTIVE ACTION
      17                                                 COMPLAINT FOR
                            v.
      18                                                  (1) Violation of the Fair Labor
      19      SOUTHERN CALIFORNIA PIZZA,                      Standards Act
              COMPANY, LLC,
      20                                                  Jury Trial Demanded
      21                    Defendant
      22
      23
      24
      25
      26
      27
      28
{00291819 }
                                                     Page 1
                                         COLLECTIVE ACTION COMPLAINT
              Case 8:21-cv-00802 Document 1 Filed 04/28/21 Page 2 of 10 Page ID #:2



        1     Jeremiah Frei-Pearson (pro hac vice application forthcoming)
              jfrei-pearson@fbfglaw.com
        2     Bradley F. Silverman (pro hac vice application forthcoming)
              bsilverman@fbfglaw.com
        3     FINKELSTEIN, BLANKINSHIP,
              FREI-PEARSON & GARBER, LLP
        4     One North Broadway
              Suite 900
        5     White Plains, New York 10601
              Telephone: (914) 298-3284
        6     Facsimile: (914) 298-3284
        7     Eric A. Grover (SBN 136080)
              eagrover@kellergrover.com
        8     KELLER GROVER LLP
              1965 Market Street
        9     San Francisco, California 94103
              Telephone: (415) 543-1305
      10      Facsimile: (415) 543-7861
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
{00291819 }
                                                  Page 2
                                      COLLECTIVE ACTION COMPLAINT
              Case 8:21-cv-00802 Document 1 Filed 04/28/21 Page 3 of 10 Page ID #:3



        1            Plaintiff Abraham Melendez Gonzalez (“Plaintiff”) on behalf of himself and
        2     all others similarly situated persons, as and for his complaint against defendant
        3     Southern California Pizza Company LLC (“Defendant”), alleges as follows.
        4                                      INTRODUCTION
        5            1.    Defendant operates more than 225 Pizza Hut stores.
        6            2.    Delivery drivers for these stores use their own cars to make
        7     deliveries. In the course of performing such duties, these drivers incur expenses,
        8     including gas, insurance, and maintenance. However, Defendant does not track
        9     the expenses incurred by its delivery drivers, or even the miles they drive. Thus,
      10      Defendant does not reimburse drivers for their actual expenses.
      11             3.    Instead, Defendant pays drivers a flat, per delivery, rate that does not
      12      cover all the expenses they incur. Indeed, it represents only a fraction of the
      13      national average cost of driving a vehicle, as calculated by the Internal Revenue
      14      Service (“IRS”), American Automobile Association, and federal Bureau of
      15      Transportation Statistics.
      16             4.    Defendant’s delivery drivers are paid minimum wage or near-
      17      minimum wage.       However, when subtracting those expenses incurred by the
      18      delivery drivers in the course of performing their jobs, the delivery drivers’
      19      effective wages fall below the federal minimum wage.
      20             5.    This constitutes a violation of the Fair Labor Standards Act, 29
      21      U.S.C. § 203, et seq. (“FLSA”).
      22              6.    Plaintiff is a former delivery driver for Defendant who was not paid
      23       an effective wage above the federal minimum wage. He now brings this action on
      24       behalf of himself and similarly situated delivery drivers for violation of the FLSA.
      25                                   JURISDICTION AND VENUE
      26             7.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
      27      1331 because Plaintiff asserts a claim arising under the Constitution, laws, or
      28      treaties of the United States.
{00291819 }
                                                       Page 3
                                           COLLECTIVE ACTION COMPLAINT
              Case 8:21-cv-00802 Document 1 Filed 04/28/21 Page 4 of 10 Page ID #:4



        1            8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
        2     1337(a) because Plaintiff asserts a claim arising under an Act of Congress
        3     regulating commerce or protecting trade and commerce against restraints and
        4     monopolies.
        5            9.      This Court has subject matter jurisdiction pursuant to 29 U.S.C. §
        6     216(b) because Plaintiff asserts a claim under the FLSA and such action may be
        7     maintained against any employer in any Federal or State court of competent
        8     jurisdiction by any one or more employees for and in behalf of himself or
        9     themselves and other employees similarly situated.
      10             10.     Venue is proper in this District under 28 U.S.C. § 1381(b) because it is
      11      a judicial district in which the defendant resides and a judicial district in which a
      12      substantial part of the events or omissions giving rise to the claim occurred, or a
      13      substantial part of property that is the subject of the action is situated.
      14                                 PARTIES AND BACKGROUND
      15             11.     Plaintiff Abraham Melendez Gonzalez is a California resident. He
      16      was employed by Defendant as a delivery driver from 1999 to 2019.
      17             12.     Defendant Southern California Pizza Company, LLC is a Delaware
      18      limited liability corporation with a principal place of business in Orange,
      19      California.
      20                                    FACTUAL ALLEGATIONS
      21             13.     Defendant operates over 225 Pizza Hut stores.
      22             14.     Defendant requires delivery drivers to use their personal vehicles to
      23      deliver pizzas and other items on behalf of Defendant.
      24             15.     Defendant requires all of its delivery drivers to pay out-of-pocket to
      25      cover their vehicle expenses, including: insurance, gasoline, parts, fluids, repairs,
      26      maintenance services, and depreciation they incur in the course of performing
      27      their jobs.
      28
{00291819 }
                                                       Page 4
                                           COLLECTIVE ACTION COMPLAINT
              Case 8:21-cv-00802 Document 1 Filed 04/28/21 Page 5 of 10 Page ID #:5



        1             16.   However, Defendant does not track delivery drivers’ actual expenses
        2     or the number of miles they drive.
        3             17.   As a result, Defendant does not reimburse delivery drivers for their
        4     actual expenses, or use a mileage reimbursement method involving a per-mile
        5     approximation of the cost of owning and operating an automobile (such as the
        6     established IRS mileage rate, or the rates calculated by the American Automobile
        7     Association or the federal Bureau of Transportation Statistics).
        8             18.   Instead, Defendant has a company-wide uniform policy of
        9     reimbursing delivery drivers at a flat, per-delivery, rate.
      10              19.   This flat rate does not fully reimburse delivery drivers for their actual
      11      expenses.
      12              20.   In fact, Defendant’s flat rate results in reimbursements of less than
      13      half the IRS mileage rate.
      14              21.   Tellingly, Defendant reimburses its non-delivery driver employees at
      15      the IRS rate for driving expenses.
      16              22.   Defendant also reimburses delivery drivers for non-delivery trips to
      17      transfer materials between Pizza Hut stores at the IRS rate.
      18              23.   Yet, Defendant does not reimburse delivery drivers at the IRS rate for
      19      deliveries.
      20              24.   This allows Defendant to maximize its own profits and to
      21      shortchange delivery drivers that have virtually no bargaining power.
      22              25.   Plaintiff worked as a delivery driver for Defendant from 1999 to
      23      2019.
      24              26.   Plaintiff worked approximately 30 hours per week making pizza
      25      deliveries for Defendant and was paid the California minimum wage.
      26              27.   Plaintiff made approximately 100 deliveries per week. Each delivery
      27      averaged 6.25 miles roundtrip. Plaintiff made approximately 3.33 deliveries per
      28      hour.
{00291819 }
                                                     Page 5
                                         COLLECTIVE ACTION COMPLAINT
              Case 8:21-cv-00802 Document 1 Filed 04/28/21 Page 6 of 10 Page ID #:6



        1              28.   Plaintiff drove approximately 625 miles per week in making these
        2     deliveries for Defendant.
        3              29.   Therefore, Plaintiff drove approximately 20.8 miles for every hour he
        4     worked for Defendant.
        5              30.   In 2018, the IRS mileage rate was $0.545.
        6              31.   In 2018, under the IRS mileage rate, Plaintiff should have been
        7     reimbursed $11.34 per hour worked. In 2018 prior to July 1, 2018, Plaintiff was
        8     paid $12.00 per hour and was reimbursed at approximately $1.00 per delivery.
        9              32.   Therefore, Plaintiff was actually reimbursed approximately $3.33 per
      10      hour for expenses, which constitutes a shortfall of approximately $8.01 per hour
      11      from what Plaintiff should have been paid under the IRS mileage rate.
      12               33.   When subtracting the shortfall from Plaintiff’s nominal wage of
      13      $12.00 per hour, Plaintiff received an effective wage of approximately $3.99 per
      14      hour.
      15               34.   From July 1, 2018 to the end of 2018, Plaintiff was paid nominal
      16      wages of $13.25 per hour, and he should have been reimbursed at approximately
      17      $11.34 per hour under the IRS mileage rate. Instead, Plaintiff received a flat
      18      delivery reimbursement of $1.00 per delivery, which translates to approximately
      19      $3.33 in reimbursement per hour. Plaintiff’s reimbursement was thus short by
      20      $8.01.
      21               35.   Subtracting this shortfall from Plaintiff’s wage of $13.25, Plaintiffs
      22      received an effective wage of $5.24.
      23               36.   In 2019, the IRS mileage rate was $0.58 per mile driven.
      24               37.   Therefore, under the IRS mileage rate, Plaintiff should have been
      25      reimbursed approximately $12.07 per hour worked.
      26               38.   Instead, Defendant reimbursed Plaintiff for his expenses at a flat rate
      27      of $1.00 per delivery performed for his driving expenses.
      28
{00291819 }
                                                      Page 6
                                          COLLECTIVE ACTION COMPLAINT
              Case 8:21-cv-00802 Document 1 Filed 04/28/21 Page 7 of 10 Page ID #:7



        1            39.    Therefore, Plaintiff was actually reimbursed approximately $3.33 per
        2     hour for expenses, which constitutes a shortfall of approximately $8.74 per hour
        3     from what Plaintiff would have been paid under the IRS mileage rate.
        4            40.    From January 1, 2019 to July 1, 2019, Plaintiff was paid $13.25 an
        5     hour. From July 1, 2019 to December 27, 2019, Plaintiff was paid $14.25 an hour.
        6            41.    When subtracting the vehicle reimbursement shortfall from Plaintiff’s
        7     nominal wage of $13.25 per hour during the first half of 2019, Plaintiff received
        8     an effective wage of approximately $4.51 an hour.
        9            42.    When subtracting the vehicle reimbursement shortfall from Plaintiff’s
      10      nominal wage of $14.25 an hour during the second half of 2019, Plaintiff received
      11      an effective wage of approximately $5.51 an hour.
      12             43.    The federal minimum wage is $7.25 per hour.
      13             44.    Plaintiff’s effective wage was less than the federal minimum wage.
      14                      FLSA COLLECTIVE ACTION ALLEGATIONS
      15             45.    Plaintiff brings a collective action pursuant to 29 U.S.C. §216(b) on
      16      behalf of a proposed collective defined to include:
      17             All persons who are presently working or who, regardless of job title,
      18             have worked as a delivery driver for Southern California Pizza
      19             Company LLC in the United States at any time within the maximum
      20             limitations period (the “FLSA Collective”).
      21             46.    Plaintiff reserves the right to modify the proposed collective
      22      definition at a later stage of litigation.
      23             47.    Plaintiff is a member of the proposed collective he seeks to represent
      24      because he worked for Defendant as a delivery driver during the relevant period
      25      and suffered the minimum wage violation alleged herein.
      26             48.    This action may be properly maintained as a collective action on
      27      behalf of the putative FLSA Collective because, during the relevant period:
      28
{00291819 }
                                                      Page 7
                                          COLLECTIVE ACTION COMPLAINT
              Case 8:21-cv-00802 Document 1 Filed 04/28/21 Page 8 of 10 Page ID #:8



        1                   a.      Plaintiff and the FLSA Collective members had the same
        2     employer;
        3                   b.      Plaintiff and the FLSA Collective members performed the
        4     same type of work;
        5                   c.      Plaintiff and the FLSA Collective members were governed by
        6     the same compensation policies, practices, and systems;
        7                   d.      Plaintiff and the FLSA Collective members were subjected to
        8     the same policies relating to the payment of supplemental wages to offset incurred
        9     expenses;
      10                    e.      Plaintiff and the FLSA Collective members were governed by
      11      the same payroll policies, practices, and systems; and
      12                    f.      Defendants’ labor relations and human resources systems were
      13      centrally-organized and controlled, and controlled the policies and practices at
      14      issue in this case.
      15             49.    Plaintiff estimates that the collective group, including both current
      16      and former employees over the relevant period, will include thousands of
      17      members. The precise number of members should be available from Defendants’
      18      personnel, scheduling, time and payroll records, and from input received from the
      19      FLSA Collective members as part of the notice and “opt-in” process provided by
      20      29 U.S.C. §216(b).
      21             50.    Given the composition and size of the FLSA Collective, its members
      22      may be informed of the pendency of this action directly via U.S. mail, e-mail, and
      23      the posting of written notices at Defendant’s work sites.
      24                                 FIRST CLAIM FOR RELIEF
      25                   VIOLATION OF THE FAIR LABOR STANDARDS ACT
      26                         (On behalf of Plaintiff and the FLSA Collective)
      27             51.    Plaintiff repeats and realleges each of the above-stated allegations as
      28      if they were fully set forth herein.
{00291819 }
                                                     Page 8
                                         COLLECTIVE ACTION COMPLAINT
              Case 8:21-cv-00802 Document 1 Filed 04/28/21 Page 9 of 10 Page ID #:9



        1           52.    Defendant is an “employer,” as defined by 29 U.S.C. § 203(d).
        2           53.    Plaintiff and the FLSA Collective members are “employees,” as
        3     defined by 29 U.S.C. § 203(e)(1).
        4           54.    The wages Defendant paid to Plaintiff and the FLSA Collective
        5     members are “wages” as defined by 29 U.S.C. § 203(m).
        6           55.    The direct and supplemental wages Defendant paid to Plaintiff and
        7     the FLSA Collective members are “wages” as defined by 29 U.S.C. § 203(m).
        8           56.    Defendant is an “enterprise engaged in commerce or in the
        9     production of goods for commerce” within the meaning of 29 U.S.C. §
      10      203(s)(1)(A).
      11            57.    Defendant is an enterprise whose annual gross volume of sales made
      12      or business done is not less than $500,000 (exclusive of excise taxes at the retail
      13      level that are separately stated).
      14            58.    Plaintiff has consented in writing to be a party to this action pursuant
      15      to 29 U.S.C. § 216(b). This consent is annexed hereto as Exhibit A.
      16            59.    Plaintiff and the FLSA Collective members are similarly situated
      17      individuals within the meaning of 29 U.S.C. §216(b) of the FLSA’s requirements,
      18      and Plaintiff and the FLSA Collective members are covered employees entitled to
      19      the FLSA’s protections.
      20            60.    Defendant violated the FLSA, 29 U.S.C. § 206(a)(1), by failing to
      21      pay Plaintiff and the FLSA Collective members the required minimum wage for
      22      each hour they worked.
      23            61.    Defendant acted willfully and with reckless disregard for clearly
      24      applicable FLSA provisions.
      25            62.    Defendant has no good faith justification or defense for failing to pay
      26      Plaintiff and the FLSA Collective members all wages mandated by the FLSA.
      27            63.    As a result of Defendant’s FLSA violations, Plaintiff and the FLSA
      28      Collective members have been harmed.
{00291819 }
                                                     Page 9
                                         COLLECTIVE ACTION COMPLAINT
              Case 8:21-cv-00802 Document 1 Filed 04/28/21 Page 10 of 10 Page ID #:10



        1            64.    Plaintiff and the FLSA Collective members are entitled to an award
        2      of unpaid wages, including overtime, liquidated damages, and interest due under
        3      the FLSA, as well as their reasonable attorneys’ fees and costs of suit
        4                                REQUEST FOR JURY TRIAL
        5            Plaintiffs request a trial by jury for all alleged causes of action for which
        6      they are entitled.
        7
        8      Dated: April 28, 2021
        9
      10       By:
               Melissa Grant
      11       Robert J. Drexler, Jr.
               Molly DeSario
      12       Jonathan Lee
               CAPSTONE LAW APC
      13       1875 Century Park East, Suite 1000
               Los Angeles, California 90067
      14       Telephone: (310) 556-4811
               Facsimile: (310) 943-0396
      15
      16       Jeremiah Frei-Pearson (pro hac vice application forthcoming)
               jfrei-pearson@fbfglaw.com
      17       Bradley F. Silverman (pro hac vice application forthcoming)
               bsilverman@fbfglaw.com
      18       FINKELSTEIN, BLANKINSHIP,
               FREI-PEARSON & GARBER, LLP
      19       One North Broadway
               Suite 900
      20       White Plains, New York 10601
               Telephone: (914) 298-3284
      21       Facsimile: (914) 298-3284

      22       Eric A. Grover (SBN 136080)
               eagrover@kellergrover.com
      23       KELLER GROVER LLP
               1965 Market Street
      24       San Francisco, California 94103
               Telephone: (415) 543-1305
      25       Facsimile: (415) 543-7861
      26       Attorneys for Plaintiff
      27
      28
{00291819 }
                                                    Page 10
                                         COLLECTIVE ACTION COMPLAINT
